Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This correspondence is in response to the communications received on 01/27/2022.  Claims 1-20 are pending.  



Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
The cited prior art of record, Farooq et al. (US 20100193964 A1; hereinafter “Farooq”), Kreupl et al. (US 20090026524 A1; hereinafter “Kreupl”), Hirano et al. (US 7541644 B2; hereinafter “Hirano”) and Oh et al. (US 20050110159 A1; hereinafter “Oh”) have been found to be the closest prior art.

Regarding independent Claims 1, 8 and 15:
Farooq discloses a 3D semiconductor device (fig. 12), the device comprising:
a first level (50, 42) (hereinafter “LVL1”) (¶ 0039),
wherein said first level comprises a first layer (the layer containing the devices 50; hereinafter “L1”), said first layer (L1) comprising first transistors 50, and
wherein said first level (LVL1) comprises a second layer (wiring layers of the BEOL wiring 42; hereinafter “L2”), said second layer (L2) comprising first interconnections 46; 
a second level (22, 24) (hereinafter “LVL2”) (¶ 0037) overlaying said first level (LVL1),
wherein said second level comprises a third layer (the layer containing the devices 22; hereinafter “L3”), said third layer (L3) comprising second transistors 22, and 
wherein said second level comprises a fourth layer (wiring layers of the BEOL wiring 24; hereinafter “L4”), said fourth layer (L4) comprising second interconnections 28; and
a plurality of connection paths 68 (¶ 0046),
wherein said plurality of connection paths 68 provides connections from a plurality of said first transistors 50 to a plurality of said second transistors 22 (¶ 0046; “The through silicon via 68 thus formed simultaneously connects both pad 34 of BEOL wiring 24 and pad 54 of BEOL wiring 42”),
wherein said second level (LVL2) is bonded to said first level (LVL1), 
wherein said bonded comprises oxide to oxide bond regions (the interface regions where the oxides 48 and 30 contact each other; ¶ 0030, 0039, 0040), 
wherein said bonded comprises metal to metal bond regions (e.g. metal-to-metal bonding areas; ¶ 0040).

Oh discloses a 3D semiconductor device (fig. 6) comprising plurality of integrated circuit devices (10, 20, 30) wherein the first integrated circuit device 10 may include a CPU, a microprocessor, or an integrated circuit memory device. The second integrated circuit device 20 may include a CPU, a microprocessor, an integrated circuit memory device, or a Digital Signal Processor (DSP). The 3rd integrated circuit device 30 may include a driver integrated circuit, a digital signal processor, or a high frequency integrated circuit device (¶ 0033).  

Kreupl discloses a 3D semiconductor device (fig. 3) comprising a first integrated circuit layer 12 and a second integrated circuit layer 24 arranged at the wafer bonding interface 14 of the first integrated circuit layer 12 (¶ 0016-0017). Kreupl further discloses volatile memory cells can be formed in one layer and the control circuitry in the other layer (¶ 0022).

None of the prior art of record cited above or in the attached PTO-892 teaches or suggests, alone or in combination, all the limitations of independent claims 1, 8 and 15. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-7, 9-14 and 16-20 are allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893